  Case 17-36411         Doc 46     Filed 12/26/18 Entered 12/26/18 10:40:32              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-36411
         SHALANDA SHERRIE IVEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/07/2017.

         2) The plan was confirmed on 02/20/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 12/12/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-36411         Doc 46       Filed 12/26/18 Entered 12/26/18 10:40:32                    Desc Main
                                       Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor               $4,073.39
        Less amount refunded to debtor                           $277.00

NET RECEIPTS:                                                                                     $3,796.39


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,613.84
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $182.55
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,796.39

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ASSOCIATED LABORATORY PHYSICI Unsecured            265.00           NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured         700.00           NA              NA            0.00       0.00
CBNA                             Unsecured          30.00           NA              NA            0.00       0.00
Citi Mortgage                    Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF LAW      Unsecured         400.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured           500.00        588.00          588.00           0.00       0.00
COMCAST                          Unsecured         637.00           NA              NA            0.00       0.00
COOK COUNTY DEPT OF REVENUE Unsecured              242.00           NA              NA            0.00       0.00
COOK COUNTY DEPTARMENT OF RE Priority              347.00        590.90          590.90           0.00       0.00
CTR FOR PEDIATRIC GASTRENTERO Unsecured             16.00           NA              NA            0.00       0.00
DEPARTMENT STORE NATIONAL BA Unsecured              64.00        490.79          490.79           0.00       0.00
DISCOVER BANK                    Unsecured      7,869.00       8,037.98        8,037.98           0.00       0.00
FEDERAL NATIONAL MTG ASSOC       Secured              NA       4,461.70        4,461.70           0.00       0.00
FEDERAL NATIONAL MTG ASSOC       Unsecured     29,314.00            NA              NA            0.00       0.00
FEDERAL NATIONAL MTG ASSOC       Secured       38,308.00     63,799.88        68,261.58           0.00       0.00
GECRB/JCP                        Unsecured         164.00           NA              NA            0.00       0.00
ILLINOIS SECRETARY OF STATE      Unsecured           0.00           NA              NA            0.00       0.00
INGALLS MEMORIAL HOSPITAL        Unsecured          75.00        466.00          466.00           0.00       0.00
INTERGRATED DERMATOLOGY OF C Unsecured              40.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority          206.00           NA              NA            0.00       0.00
PRIMARY HEALTHCARE ASSOCIATE Unsecured              81.00           NA              NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         104.00        180.91          180.91           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         169.00         92.41           92.41           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         217.00        217.95          217.95           0.00       0.00
RADIOLOGY IMAGING CONSULTANT Unsecured              82.00           NA              NA            0.00       0.00
RECEIVABLE MANAGEMENT            Unsecured         391.00           NA              NA            0.00       0.00
REHABILITATION SPECIALISTS OF CH Unsecured         273.00           NA              NA            0.00       0.00
SEARS MASTER CARD                Unsecured         343.00           NA              NA            0.00       0.00
SEARS/CBSD                       Unsecured      4,382.00            NA              NA            0.00       0.00
SULLIVAN URGENT AID              Unsecured         353.00           NA              NA            0.00       0.00
SYNCHRONY BANK                   Unsecured         180.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-36411        Doc 46     Filed 12/26/18 Entered 12/26/18 10:40:32                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
T-MOBILE/T-MOBILE USA INC      Unsecured         498.00        498.06        498.06           0.00        0.00
TRISTAN & CERVANTES            Unsecured         641.89           NA            NA            0.00        0.00
US CELLULAR                    Unsecured         797.00           NA            NA            0.00        0.00
USAA INSURANCE                 Unsecured           0.00           NA            NA            0.00        0.00
VILLAGE OF DOLTON              Unsecured         270.00        270.00        270.00           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                $68,261.58                 $0.00                $0.00
      Mortgage Arrearage                               $4,461.70                 $0.00                $0.00
      Debt Secured by Vehicle                              $0.00                 $0.00                $0.00
      All Other Secured                                    $0.00                 $0.00                $0.00
TOTAL SECURED:                                        $72,723.28                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                 $590.90                $0.00                $0.00
TOTAL PRIORITY:                                           $590.90                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $10,842.10                 $0.00                $0.00


Disbursements:

       Expenses of Administration                            $3,796.39
       Disbursements to Creditors                                $0.00

TOTAL DISBURSEMENTS :                                                                         $3,796.39




UST Form 101-13-FR-S (09/01/2009)
  Case 17-36411         Doc 46      Filed 12/26/18 Entered 12/26/18 10:40:32                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/26/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
